Citation Nr: 0401906	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  95-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease (DJD) of the right hip. 


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1971 to July 1992.  The DD 214 forms in the file 
reflect only the latter portion of this service, from May 
1978 to July 1992, but other records, including his service 
medical records (SMRs), confirm the earlier initial date of 
service as in December 1971.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In that decision, the RO, 
among other things, granted service connection for DJD of the 
right hip and assigned a noncompensable (i.e., 0 percent) 
initial rating.  The RO denied service connection for 
residuals of a right eye injury, however.  As to the DJD, the 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  He also appealed the 
denial of service connection for the right eye injury 
residuals.

The veteran requested and was scheduled to appear before a 
Member of the Board (Veterans Law Judge (VLJ)) at a Travel 
Board hearing at the RO in September 1995.  However, he 
failed to report for his hearing.  He also has not since 
offered an explanation for his absence or requested that his 
hearing be rescheduled.  Accordingly, the Board will review 
his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2003).

Before the case reached the Board, the RO, in a December 1996 
rating decision, increased the evaluation for the DJD of the 
veteran's right hip to 10 percent with the same effective 
date as his prior noncompensable rating.  The RO also 
confirmed the denial of service connection for residuals of 
the right eye injury.  A December 1997 rating decision 
addressed evidence that had been received after the December 
1996 rating, consisting of a report by Dr. Combs regarding 
the veteran's right eye, and again confirmed the denial of 
service connection for residuals of a right eye injury.  

The Board, in an August 2001 decision, remanded both claims 
to the RO in light of the Veterans Claims Assistance Act 
(VCAA), which became effective on November 9, 2000, prior to 
the date the case came before the Board, but after the RO's 
rating decisions, statement of the case (SOC), and 
supplemental statement of the case (SSOC).  The Board found 
that the VCAA required further development with respect to 
both claims.  

Specifically, as to the right eye claim, the Board required 
the RO to request from Dr. Combs the basis for his finding 
that the veteran's bilateral presbyopia was possibly related 
to trauma in 1982, during service.  The Board ordered this 
action to take place after obtaining the necessary 
authorization from the veteran to seek the release of his 
medical records from Dr. Combs.  The Board also ordered an 
ophthalmology examination to determine the nature and 
etiology of the right eye disability, if any.  As to the DJD 
of the right hip claim, the Board ordered a VA orthopedic 
examination to determine the nature and extent of this 
service-connected disability.

As to both claims, the Board instructed the RO to obtain the 
names and addresses of all VA and non-VA medical care 
providers who had treated the veteran since 1992 after 
securing the necessary release.


FINDINGS OF FACT

1.  The RO tried to obtain the veteran's authorization to 
release information from Dr. Combs, but the veteran did not 
provide such authorization.

2.  The most persuasive competent medical evidence of record 
indicates the veteran's paracentral scotoma and presbyopia or 
reduced visual acuity in his right eye are not related to the 
in-service injury to his right eye.

3.  According to the results of his most recent VA orthopedic 
examination, the veteran has right hip flexion to 110 
degrees, extension to 20 degrees, adduction to 20 degrees, 
abduction to 40 degrees, external rotation to 45 degrees, and 
internal rotation to 30 degrees; he also experiences pain at 
the end of each range of motion and is additionally limited 
by the pain, fatigue, and lack of endurance.
CONCLUSIONS OF LAW

1.  The veteran's paracentral scotoma and presbyopia or 
reduced visual acuity in his right eye are not residuals of a 
disease or injury incurred or aggravated during service and 
are not otherwise related to his military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria are met for a 20 percent rating, but no 
higher, for the DJD in the veteran's right hip. 38 U.S.C.A. 
§§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2003); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

Here, the veteran has been apprised of the VCAA and its legal 
implications, initially by the Board when remanding his 
claims to the RO in August 2001 and more recently by the RO 
in an August 2002 letter to him.  Also, when the RO denied 
his claims after the Board's remand, it promptly notified him 
and his representative of the decision and the reasons and 
bases for it-which included citing the VCAA implementing 
regulations in its June 2003 SSOC.

Moreover, shortly after the Board's remand, the RO sent an 
August 2001 letter to the veteran ("the post-Board remand 
letter") asking him to fill out and return a VA Form 21-
4142, Authorization for Release of Information, for Dr. B. 
Combs of the Vision Center of Thomson, Georgia.  This letter 
was in strict compliance with the Board's remand, which had 
instructed the RO to request certain information from Dr. 
Combs after obtaining the veteran's authorization.  Also in 
compliance with the Board's remand, the RO asked more 
generally for information on all of the veteran's post 
service VA and non-VA treatment.

In response, the veteran submitted a September 2001 VA Form 
21-4138, Statement in Support of Claim, in which he stated 
that he had received numerous treatments since 1992, and that 
all such treatments were at the Eisenhower Army Medical 
Center (AMC) at Fort Gordon, Georgia.  He did not indicate 
whether he was referring to all VA treatment, or all 
treatment including private medical care providers, but he 
also submitted a November 2001 VA Form 21-4142 Authorization 
and Consent to Release Information to VA, for the records of 
Dr. Godin, O.D.  Significantly, however, the veteran did not 
submit a Form 21-4142 or any other document authorizing Dr. 
Combs to release his medical information.

Thus, the RO complied with the VCAA as instructed by the 
Board.  It specifically asked the veteran for authorization 
to request his records from Dr. Combs, but did not receive 
any such authorization.  It therefore could not request the 
basis of Dr. Combs' statement that the veteran's bilateral 
presbyopia was possibly related to trauma in 1982, during 
service, and there is consequently no evidence of the basis 
of this potentially important conclusion.  The RO's letter 
and SSOC made the veteran aware of his and VA's obligations 
under the VCAA and the assistance that the RO would lend in 
obtaining any evidence needed to substantiate his claim.  
That the veteran was aware of these facts is evidenced by the 
authorization he did submit to VA, regarding Dr. Godin, and 
his identification of the Eisenhower AMC as the location 
where he had received all of his treatment.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulation-including insofar as apprising the veteran what 
specific evidence he was responsible for obtaining himself 
and what evidence VA would obtain for him.  See Charles, 16 
Vet. App. at 373-74; Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

It also must be borne in mind that the specific purpose of 
the Board's remand in August 2001 was to obtain medical 
opinions concerning the veteran's right eye and hip 
disabilities.  All VA medical records identified by him on 
remand were obtained, and all private medical records VA was 
authorized to request were requested.  He also underwent 
separate VA medical examinations for both his right eye and 
hip disorders, as requested in the Board's remand, in March 
2003.  And the medical opinions requested were provided.

Consequently, since no additional medical or other relevant 
evidence has been identified or otherwise cited as existing 
and supportive of the claims, but not already obtained, the 
veteran is not prejudiced by the Board going ahead and 
deciding his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

The RO's August 2001 post-Board remand letter and August 2002 
VCAA letter informed the veteran that he should submit any 
evidence in support of his claims within 60 days.  The 
letters also indicated that, to be considered for the 
earliest possible effective date based on the claims, the 
evidence would have to be received within one year from the 
date of that letter.  Additionally, the RO indicated that, 
if the evidence was not received within one year, any 
benefits might not be paid prior to date the evidence was 
received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In this case, the RO's August 2001 post-Board remand letter 
and August 2002 VCAA letter essentially indicated that it was 
preferable the veteran responded within 60 days-which, on 
its face, is akin to the 30-day allotted response time 
invalidated by the court in the PVA case.  But the RO also 
indicated he actually had a full year to respond.  And more 
than a year has elapsed since that letter.  During the time 
since, the RO issued its SSOC continuing the 10 percent 
evaluation of the DJD of the right hip and denying service 
connection for the claimed right eye disability.  The veteran 
also submitted a statement identifying the location of his VA 
treatment and authorized the release of the private medical 
records of Dr. Godin and underwent two VA examinations.  At 
no time since the RO's August 2001 
post-Board remand letter and August 2002 VCAA letter-which, 
again, were more than 1 year ago, has the veteran provided 
any additional information suggesting that additional 
evidence needs to be obtained regarding his claims.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2003).  Thus, even if the holding in 
the recent PVA case remained undisturbed, there would be no 
legitimate reason to further delay a decision in his appeal-
particularly since no additional evidence appears 
forthcoming.

Accordingly, with regard to the veteran's claims for a higher 
initial rating for DJD of the right hip and entitlement to 
service connection for residuals of a right eye injury, no 
further development is required to comply with the VCAA or 
the implementing regulations.  And the veteran is not 
prejudiced by the Board deciding his appeal without first 
remanding his case to the RO.  See Bernard v. Brown, 
4 Vet. App. at 394.

Entitlement to Service Connection for Residuals of a Right 
Eye Injury

Factual Background

Service medical records (SMRs) reflect a laceration of the 
conjunctiva of the right eye in August 1981.  Prior to this 
the veteran did not experience any significant eye 
difficulties.  His November 1971 enlistment examination 
reflects that there was no eye trouble.  August 1973 notes 
from the optometry clinic show eye irritation possibly from 
sunlight, but an April 1978 medical examination report 
reflects that the veteran's eyes were normal.  The August 
1981 optometry clinic diagnosis was a conjunctival 
laceration, which the veteran suffered while playing 
basketball.  Sodium Sulfacetamide was prescribed.  A 
September 1981 optometry clinic note reflects that the 
veteran still had blurred vision.  A June 1983 medical 
examination report shows the eyes normal, with uncorrected 
distant and near vision of 20/20 in both eyes.  A February 
1986 medical examination report is the same, except that near 
vision is 20/25 in the right eye.  The veteran had 
conjunctivitis in his left eye in May 1986.  His February 
1991 medical examination report showed normal eyes with 
uncorrected distant vision of 20/15 and uncorrected near 
vision of 20/20 in his right eye.  The medical history for 
this examination reflects that the veteran had had eye 
trouble, and he recounted the August 1981 basketball injury.  
An April 1992 medical history report showed no eye trouble.

A December 1992 VA visual examination reflected that the 
veteran complained of needing glasses for reading, that he 
had uncorrected distance visual acuity of 20/30 + 4 and near 
visual acuity of 20/25 in his right eye.  Motility was within 
normal limits, as were the external and slit lamp 
examinations.  The examiner's impression was of mild 
presbyopia.  The veteran's November 1996 VA examination 
showed his visual acuity without correction to be 20/20.  The 
external exam, ocular motility, pupils, and visual fields 
were normal.  The slit lamp exam showed clear conjunctiva, 
clear cornea OU, no epithelial disease, deep and quiet 
anterior chamber OU, and normal Iris and lens OU.  The 
examiner's impressions were of a normal eye exam and that 
there were no visual sequelae from trauma to the right eye, 
and he concluded that there was no visual disability.

Subsequently, a January 1997 private eye examination by Dr. 
B. Combs, O.D., revealed findings of an old faint scar on the 
cornea of the right eye by slit lamp examination and reduced 
visual acuity in the right eye.  Dr. Combs' diagnosis was 
bilateral presbyopia with slightly reduced visual acuity in 
the right eye possibility related to trauma in 1982.  
However, Dr. Combs did not provide his rationale for that 
opinion.

In August 2000, Dr. Godin diagnosed the veteran with 
presbyopia.  The Patient Registration and Health History form 
indicated that the veteran did not have a prescription for 
glasses, and that his vision in his right eye was 20/50.  The 
form also indicated there was no eye injury.  Dr. Godin also 
noted that the veteran's distance and near vision was 
corrected to 20/20 with glasses.

The March 2003 QTC ophthalmology examination performed 
pursuant to the Board's remand was recounted in a March 2003 
letter to QTC Medical Services.  The examiner described 
uncorrected distance visual acuity as 20/50+1 and uncorrected 
near visual acuity as 20/400 in the right eye.  No visual 
acuity with correction was recorded because the veteran did 
not bring his glasses with him to the examination.  There 
were normal conjunctiva, corneas, anterior segment, iris, 
optic nerve heads, vitreous, macula, and retina.  Motility 
was normal.  There was no afferent dysfunction.  There was a 
trace of nuclear sclerotic cataract change, which was not 
visually significant, and Goldman visual fields revealed a 
small paracentral scotoma in the right eye.  There were no 
retinal detachments, holes, breaks, or tears.  The diagnosis 
was ocular trauma by history and an anatomically sound eye.

The examiner's opinion based on review of the records and the 
nature of the injury was that the conjunctival laceration 
does not necessarily explain either the 20/50 visual acuity 
or the small paracentral scotoma in the right eye revealed by 
the Goldman visual field analysis.  In an April 2003 
addendum, the examiner made two diagnoses.  The first was 
ocular trauma by history, noting that prior to that time, he 
had an anatomically sound eye.  The examiner noted that the 
trauma was service-connected in the sense the trauma occurred 
while the veteran was on active duty.  The second diagnosis 
was paracentral scotoma, noting that on the Goldman visual 
field examination of the right eye, the differential 
diagnosis includes neuropathy, macular disorder, and the old 
vascular disorders such as branch retinal vein occlusion and 
branch retinal artery occlusion.  The examiner concluded "It 
is less likely than not that this is in any way related to 
the incident that occurred in 1981."  The examiner added 
that the veteran left the service with essentially normal 
vision despite the trauma to the right eye, that the trauma 
he had while on active duty would likely not have been 
degenerative in nature, so that the veteran's vision would 
more likely than not have deteriorated after the healing of 
the initial trauma.  Moreover, according to the examiner, the 
differential diagnoses are degenerative in nature and any one 
of them could have caused the veteran's current paracentral 
scotoma.



Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id.; see also 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  Service connection may be granted, 
as well, for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); see also 
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

In the present case, the veteran's right eye suffered a 
laceration of the conjunctiva during service.  He currently 
has paracentral scotoma and presbyopia or reduced visual 
acuity in his right eye.  The August 2003 QTC ophthalmologist 
stated that the trauma was service-connected in the sense the 
trauma was sustained while the veteran was on active duty, 
which was clearly a statement that there was an injury in 
service, and not that it was connected to the veteran's 
current eye problems.  This is evidenced by the QTC 
ophthalmologist's statement that the in-service conjunctival 
laceration does not necessarily explain either the 20/50 
visual acuity or the small paracentral scotoma in the right 
eye.  Even more significant is this examiner's subsequent 
conclusion that "[it] is less likely than not that" the 
paracentral scotoma, including differential diagnoses of 
neuropathy, macular disorder, and old vascular disorders such 
as branch retinal vein occlusion and branch retinal artery 
occlusion, are "in any way related to the incident that 
occurred in 1981."  The examiner supported this conclusion 
with the facts that the veteran left the service with 
essentially normal vision despite the trauma to the right 
eye, and that the trauma he had while on active duty would 
likely not have been degenerative in nature, so that his 
vision would more likely than not have deteriorated after the 
healing of the initial trauma, as well as that the 
differential diagnoses are degenerative in nature and any one 
of them could have caused the veteran's current paracentral 
scotoma.

In contrast to these conclusions are Dr. Combs' January 1997 
conclusions that an old faint scar on the cornea and reduced 
visual acuity in the right eye and bilateral presbyopia were 
possibly related to trauma in 1982.  Dr. Combs did not offer 
any rationale for this tentative conclusion, and the veteran 
did not, despite a specific request from the RO, sign a form 
authorizing the RO to seek additional information from Dr. 
Combs, including the rationale for his January 1997 opinion.  

Similarly, Dr. Godin indicated the veteran had presbyopia, 
but did not note any other eye problems, indicated there was 
no eye injury, and did not speculate as to the etiology of 
the presbyopia.

The Board finds the detailed March and April 2003 
explanations by the QTC ophthalmologist of the etiology and 
pathology of the veteran's paracentral scotoma and reduced 
visual acuity in his right eye to be more persuasive than the 
tentative, unsupported conclusion reached by Dr. Combs in 
January 1997.  The QTC ophthalmologist utilized numerous 
diagnostic tests, the results of which he explained fully, 
and he specifically applied these results to the issue of 
whether the veteran's current eye problems could be related 
to his in-service injury, concluding that they likely were 
not.  In contrast, Dr. Combs' brief report described only the 
slit lamp test and did not explain the basis of his 
conclusion that the eye problems were connected to the 1981 
in-service trauma.  Note also that he erroneously stated the 
injury occurred in 1982.  The lack of rationale for his 
opinion and resulting probative value is further compromised 
by the fact that he qualified his conclusion by using the 
word "possibly."  "Definite etiology" or "obvious 
etiology" is not a condition precedent to granting service 
connection.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  But a doctor's opinion, as here, phrased in 
conditional terms that essentially amount to "may or may 
not" be related to an injury in service is an insufficient 
basis for an award of service connection.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

Accordingly, it is the judgment of the Board that the greater 
weight of the evidence is against the claim.  See Timberlake 
v. Gober, 14 Vet. App. 122, 128 (2000) (citing Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (2000)).  See also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (an opinion declines in 
probative value when it is not shown to have been based on 
clinical data and is not accompanied by any other rationale 
to support the opinion).

The Propriety of the 10% Initial Rating for DJD of the Right 
Hip

Factual Background

At his November 1996 VA examination, the veteran noted that 
his right hip hurt on a daily basis, causing him to wake up 
during the night 2-3 times, with sharp pain shooting down the 
side of the hip.  He also stated that cold weather 
exacerbated the problem and that he could not lay flat on his 
back due to bilateral hip and lower back pain.  The 
examination revealed that the right hip with the knee flexed 
had 45 degrees of forward flexion and 5 degrees of posterior 
flexion.  He could not rotate the hip internally except 5 
degrees bilaterally, and externally he could do so 
approximately 10 degrees.  The examiner's impression was of 
bilateral hip pain with decreased range of motion likely 
consistent with minimal degenerative changes, and he noted 
that the veteran voluntarily guarded internal and external 
rotation.

After the December 1996 rating decision increasing the 
evaluation of the defendant's DJD of the right hip to 10%, 
retroactive to the day following his retirement from the 
military, he underwent a VA examination in June 1997.  
The veteran related that he had pain and numbness in his 
right leg and hip, with discomfort on a daily basis and 
"flare ups" once or twice per month characterized by 
excruciating pain and significant decreased range of motion, 
sometimes forcing him to stay in bed.  He also stated that 
his right leg sometimes gave way because of the pain, causing 
him to lose some stability in walking.  The examination 
revealed that the right hip had slightly greater than 45 
degrees of forward flexion but with some discomfort at the 
terminal range of motion.  Posterior flexion was 
approximately 5 to 10 degrees.  External and internal 
rotation were approximately 5 to 10 degrees with significant 
discomfort.  Gait showed a slight limp to the right.  The 
examiner's assessment was of right hip pain with decreased 
range of motion and functional limitation with one or two 
flare-ups monthly.

At his June 1999 QTC exam, the veteran indicated he had pain 
in his hips that went down the back of his legs at times.  He 
also indicated that the pain was constant and flares up with 
activity or changes in the weather, and that he uses Motrin 
but has limited mobility secondary to the pain and 
discomfort.  The examination revealed right hip flexion to be 
0-110 degrees with pain at full flexion, extension 0-20 
degrees with pain at full extension, adduction 0-20 degrees, 
abduction 0-40 degrees, internal rotation 0-30 degrees.  
There were no constitutional signs of arthritis.  An x-ray of 
the right hip was negative.  The examiner noted that the 
veteran had some pain with some limitation of range of motion 
of the hips, but noted that x-rays of both hips were normal.  
The examiner also speculated that some of the hip pain could 
be due to the veteran's lower back pain, for which the 
veteran had a 
service-connected disability rated at 10 percent disabling.  

The Eisenhower AMC treatment records reflect that in May 1998 
he had a backache with pain down his leg from his hip, which 
kept going from side to side.  The veteran had problems 
sleeping due to the pain.  The assessment was of lower back 
pain.  An April 1997 treatment report notes chronic hip and 
lower back pain.  June 1995 and October 1999 and April 2000 
treatment records show lower back pain and DJD of the back.

In the March 2003 QTC orthopedic examination, the veteran 
indicated his pain was mostly in the left hip, but also noted 
his degenerative arthritis of the right hip.  He also noted a 
motorcycle accident in 1975/1976, which aggravated the pain 
in his right hip.  He indicated that over the years there has 
been significant pain in the lower back and both hips with 
radiation to the thighs and legs, which has caused 
limitations in physical activities. He also noted daily pain 
in the right hip and leg, which worsened with walking, 
driving, and other physical activities.  The veteran also 
indicated he has lost time from work due to flare ups of his 
hip conditions, including specifically the right hip 
condition, with the total amount of time lost from work being 
between 20 and 30 days, and that he continues to have pain in 
the right hip.  He is able to do most daily activities, 
including cooking, walking, climbing stairs, dressing 
himself, and taking out the trash, but is limited in his 
ability to push a lawnmower or do gardening, and finds it 
very difficult to bend.

The examiner found the veteran's gait and posture to be 
normal, and his right leg was slightly longer than the left.  
The veteran did not use crutches or a cane.  The right hip 
flexion was 110 degrees, extension 20 degrees, adduction 20 
degrees, abduction 40 degrees, external rotation 45 degrees, 
internal rotation 30 degrees.  The range of motion of the 
right hip was additionally limited by pain, fatigue, and lack 
of endurance.  There was no additional limitation by weakness 
or incoordination, but there was significant pain at the end 
of the range of motion on the right hip and pain also 
occurred in all directions in both hips.  The diagnosis was 
DJD of the right hip with right hip pain and limitation in 
the range of motion of the right hip.  In offering his 
concluding opinions, the examiner, after summarizing his 
findings, noted that the veteran had pain on movement in all 
directions, but was able to ambulate without any gait 
disturbance.

The QTC examiner clarified his findings in a May 2003 
addendum.  He specifically noted for each range of motion, 
which remained the same, that pain began at the end of the 
range of motion.  He also repeated that the range of motion 
of the right hip was limited by pain, fatigue, and lack of 
endurance, and that there was no limitation by weakness or 
incoordination on the right.  He concluded that there were 
additional limitations of range of motions and that the 
information in the addendum did not change his original 
impressions. 

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  But that 
holding is not applicable in this case because, here, the 
veteran timely appealed the rating initially assigned for his 
disability just after establishing his entitlement to service 
connection for it.  So VA must consider his claim in this 
context, which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of disabilities of the hip and thigh are rated 
under Diagnostic Codes (DCs) 5250 through 5255.  An 
evaluation between 60 and 90 percent is assignable under DC 
5250, if the evidence establishes ankylosis of a hip.  In 
addition, under DC 5003 or 5010, if the evidence establishes 
the appropriate degree of limitation of motion, an evaluation 
of 10 to 20 percent is warranted.  Specifically, DC 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, is to be rated as degenerative arthritis.  Pursuant 
to DC 5003, degenerative arthritis established by X-ray 
findings is to be rated based on limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.

In this case, the appropriate codes are DCs 5252 and 5253.  
Under DC 5252, a noncompensable disability evaluation is 
assigned for flexion of the thigh greater than 45 degrees and 
a 10 percent disability evaluation is assigned for flexion of 
the thigh limited to 45 degrees.  For the next higher 20 
percent disability evaluation, there must be limitation of 
flexion to 30 degrees.  For a 30 percent evaluation, 
there must be limitation of flexion to 20 degrees.  See 38 
C.F.R. § 4.71a, DC 5252 (2003).

Pursuant to DC 5253, a noncompensable disability evaluation 
is warranted for limitation of rotation of the thigh, with 
ability to toe-out more than 15 degrees, and a 10 percent 
disability evaluation is assigned for limitation of rotation, 
with an inability to toe-out in excess of 15 degrees.  A 10 
percent disability evaluation is also assigned where there is 
limitation of adduction such that one cannot cross their 
legs.  A 20 percent disability evaluation is warranted for 
limitation of abduction, where motion is lost beyond 10 
degrees.  There is no higher disability evaluation under DC 
5253.  See 38 C.F.R. § 4.71a, DC 5253 (2003).  38 C.F.R. § 
4.71a, Plate II (2003), shows that normal flexion of the hip 
is to 125 degrees and that normal abduction of the hip is to 
45 degrees.

The RO correctly rated the veteran under DCs 5252 and 5253.  
Since x-rays of the right hip were negative, the rating 
criteria under DC 5003, for degenerative arthritis 
established by x-ray findings, are not for application.  
There are no rating criteria that specifically address 
limitation of motion of the hip, but the veteran's limitation 
of motion can be rated by analogy to DCs 5252 and 5253, for 
limitation of motion of the thigh.  See 38 C.F.R. §§ 4.20, 
4.27 (2003) (prescribing that when a particular disability 
for which the veteran is service-connected is not listed, it 
may be rated by analogy to a closely related disease in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous).  See 
also Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Such 
rating by analogy is particularly appropriate here, as the 
hip and thigh and grouped together in the Diagnostic Codes.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is consistent with the currently 
assigned 10 percent disability evaluation applying DCs 5252 
and 5253.  The evidence shows that his right hip flexion is 
to 110 degrees.  This is far more than the 30 degrees flexion 
that would warrant an evaluation of 20 percent under DC 5252 
and is close to the normal flexion of 125 degrees.  Abduction 
was to 40 degrees, which also is far more than the 10 degrees 
limitation that would warrant a 20 percent evaluation under 
DC 5253, and is close to the 45 degrees that is considered 
normal.  External rotation and internal rotation were to 45 
and 30 degrees, respectively, more than the 15 degrees 
warranting a 10 percent evaluation under DC 5253.  Adduction 
was to 20 degrees, and there was no indication that the 
veteran could not cross his legs, thus rendering the 10 
percent evaluation under DC 5253 inapplicable.  Finally, 
extension was to 20 degrees, which is far more than the 5-
degree limitation that would warrant an evaluation of 10 
percent under DC 5251.

The Board has also considered whether the veteran was 
entitled to a compensable disability evaluation under other 
applicable Diagnostic Codes, including DCs 5250 and 5254.  
With regard to the criteria for ankylosis under DC 5250, 
there is no evidence that he has a complete bony fixation or 
ankylosis of his right hip.  Ankylosis is the "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Furthermore, under DC 5254, 
there is no evidence of flail joint of the right hip.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5250 and 5254 (2003).

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

The March 2003 QTC examiner specifically stated that the 
range of motion of the right hip was additionally "limited" 
(i.e., compromised) by pain, fatigue, and lack of endurance, 
and there was pain at the extremes of each range of motion.  
As these are precisely the type of functional impairments not 
contemplated by the rating criteria that must be considered 
under DeLuca, the Board finds that a 20 percent evaluation, 
the next highest available under both Diagnostic Codes 5252 
and 5253, is a more appropriate rating for the veteran.  An 
evaluation in excess of 20 percent is not warranted, though, 
because the 30 percent evaluation available under DC 5252 
envisions a more severe restriction of movement, with flexion 
limited to 20 degrees, than can be compared with the 
veteran's flexion to 110 degrees combined with his additional 
limitations by pain, fatigue, and lack of endurance.  Also, 
according to the March 2003 QTC examiner, the veteran does 
not have additional functional limitation due to weakness or 
incoordination, which are other factors mentioned in the 
DeLuca holding.

Also, since the veteran's right hip has been, at most, 20 
percent disabling since filing his claim, he is not entitled 
to a "staged" rating under Fenderson either because this 
represents his maximum level of functional impairment during 
the relevant time period at issue.  See Fenderson, 12 
Vet. App. at 125-26.

Finally, the veteran also is not shown to warrant 
consideration for an extra-schedular rating for his service-
connected DJD of the right hip under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  He has not been hospitalized, 
much less frequently so, on account of it.  Moreover, 
although he indicated that he had missed approximately 20 to 
30 days of work, it was not clear whether some of that time 
was also due, at least in part, to his left hip and lower 
back disabilities, both of which are rated 10 percent 
disabling.  And, in any event, the disorder has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his pain and overall functional 
impairment hamper his performance in some respects, such as 
in activities that require bending, such as mowing the lawn 
and gardening, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here, as the March 2003 QTC examination 
indicated the veteran could perform most activities of daily 
living, such as cooking, walking, climbing stairs, dressing 
himself, and taking out the trash.  Moreover, his gait and 
posture were normal, and he did not need a cane or crutch to 
help him walk.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

The claim for service connection for residuals of a right eye 
injury is denied.

A higher 20 percent initial rating is granted for the DJD of 
the veteran's right hip, subject to the laws and regulations 
governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



